 Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 1 of 14 PageID: 1



                                                  t-AW OI'l:l('tr Ol'
                                 CHRISTOPHER C. ROBERTS. I-LC
                                            7   C;l.lrNW(X)l) AVF.Ntltl
                                                   Stlll tr;l0l
                                    lrAS   I ORAN(;tr. NlrW JhRStrY 0i()17


                                                  (e73)-673-0600
                                           FAX (973)-673-0627

                                                                   November 1-2019




Clerk of the Court
Lfnited States District Courl of New Jersey
Dr. Martin Luther King. Jr. Bldg.
50 Walnut Street
Newark, New Jersey 07102

        RE: Wiley v. Cif"v of Jersey City, et al.
           Civil Action No:

Dear Clerk of the Cour-t:

        Enclosed please flnd Plaintitf s Complaint and Jury Demand in the above ref'erenced
matter. Please flle accordinslv.

        Thank you lbr your time and your cooperation.



                                                          (y*"11          .1ours.
                                                         \r _ ,/             ,


                                                              c'*iln.*,nnuuns.       Esq



E,nclosure
                               Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 2 of 14 PageID: 2
iS    l.1 lRg       06   lll                                                                                              CIVIL COVER SHEET
i)ufposcofinitiatirrgthccilil dockct:hcr-t. t,\t.t,t\.\lt(L.rtt(rVJo,\',\'t:.y/1,.lctr()t.LHIspOR,v.)
L (a) PLA.INTIFFS                                                                                                                                                                   DEFENDAN                                     S
 Dan Wiley                                                                                                                                                                    City of Jersey City, amrk Bunbury, Arthur \A/illiams, John Does (1-10),
                                                                                                                                                                              jane Does (1-10), ABC Corp. (1-10), ABC, l_LC (1-10)
       (b)      t'ounry ol Residcnce ol First Listed                           I,laintill' Hudson                                                                                   C'ounty of )lcsidcncc                            olliirst Listcd []rct'cndant lludson
                                    (f,.\( Lp I L\ 1..5                              IIt I ( .1.\t.\i
                                                                               /'t...1t.\                                                                                                                                           S PLll,\I ll- l (.{SL,S ()\t.t t
                                                                                                                                                                                                                                           (li\   I,'
                                                                                                                                                                                    NOlE: 'Ill\ LAND(O\DhMNAflON                           ( ASES. tlSF ft.{ll LOCAIION ()t:
                                                                                                                                                                                                           I-iE     TR/\( l'OF t ANI) INVOI-VtrD.

       (C)      Attornevs t[:irnt.\'Lrrrrt'      :1Ll Ll res.s, u   rtd Ii,l   cp hr tn     t   i\ u nrbt,   rt                                                                     Attonlcys (ll Kro\tt)
Christopher C. Roberts, Z Glenwood ave. Ste. 401, East Orange, Nj
973-673-0600

          BASIS fDF JURISDICTION                                        tl'tutL' urr'.Y i,               ()nL,      Bot    tr,t\'l                                  CITIZENSHIP OF PRINCIPAL IPARTIES                                                                                      tt'tutt,un '.\" itt ()nt,Bo\   tt), ptuiiltltl
                                                                                                                                                                             l"or        ir crs Lt\'   (           s ( )n,ly )
'rI        ll   S. C0\ trnrnenl                       4 -1          lrederal Questirrr
                                                                                                                                                                         (          I)                     u.';a

                                                                                                                                                                                                                             P'I'T DET.
                                                                                                                                                                                                                                                                                                urttl Onc Bot /or 1)./t,nddilt)
                                                                                                                                                                                                                                                                                                                           P'TF D[I.
                Plarnritl-                                              lI S (;(,\(rilDtot                   \t)t    t   I'dn\')                                         :noflhrsState                                       Xl     X                         I     lncorp()ratcd or I'rrncipal l)lace                      -'l .1 X I
                                                                                                                                                                                                                                                                       of IJusincss In l his Slaie

           Ll.S. (ior crnnrent                        1 :l          l)iversrtl                                                                                  (     rtizcn ol Anolher            Strle                     :'l I                "l                lncorporated arr,i l)rircipal l)lace                    "l 5          -'l :
               I )c tr'ndan t                                          /lnditttc ( iti:tntltip ol Parti(\                          tn   ltot lll)                                                                                                                      .rl llusruess ln A.nolhcr State

                                                                                                                                                                                                                             -l 3                 :'l I             l:orcrgn Nalron                                         -'! 6         -16

lV. NATURE OF SUIT (l'lurt'ttt                                           .Y in ont B,t onltt                                                                                                                                                      Click liert: ftrr: '..rlr                l\        rl (
                 (-()N'|.R A'T                                                                        TORTS                                                           FOR-FEITURX/PENALTY                                                               BANKRIJP'I-(]Y                                  OTHER STATUTES
"l I l0 lnsurance                                        PERSO\AI,INJURY PERSON"AI,IN.IUR\                                                                      1      625 Drug Rclated :icrzure                                     i-1 .122 Appeal                lli   US('   153
                                                                                                                                                                                                                                                                                               -'l
                                                                                                                                                                                                                                                                                                     175 Falsc C lainrs Act
-'l ll0                                             -'l
                                                        3 l0 Airllanc             1 -3(,5 l)crsonal ll jurr -                                                                                                                                                                                  -l
           Marinc                                                                                                                                                            ofl)roperl) 2l USC UEI                                  Il    421 Wrthdrau rl                                           376 Qui i am ti I LS('
"l    1 l() \liller Ait                            -l ll5 Airplane Product                   l,roduct l-rabililr                                                l]     (r90 (Xher                                                                       lrJ       us(   157                                 3719(   a ))
-l    l.l0 Negotiab c'lnstrunrenl                              I irbilitr'        -'l 367 Ltcrhh Care                                                                                                                                                                                          -'t .+00 Slatc Reapporlionnrcnl
-l    I5() I{cco\cr) ol ()!crpa\tnent                   -120 Assaull. t-ibcl &              Pharrnaceurical                                                                                                                                 ppnpFpTv ptcHTs                                        4 I 0 Anrirrusl
            N I r)lirr.,.lI(r I,'l .lJd!lllcnl                 Slander                      l,crsonal In.jury                                                                                                                        1      x20 ( opyrights                                    -'! ,1i0
                                                                                                                                                                                                                                                                                                         Ilanks and Banking
-l    l5l \lcdicareAcl                                  il0 lrcdcral I:nrployers'           I'roducr l-irbility-                                                                                                                     -'l ll30 Patcnt                                           -l ,150 C onunerce
-1 l5l Rccorcrl 01'Dciiultcd                                   Liabilin           -l 168 r\sbcstos Pcrsolal                                                                                                                          -'l llJ5   Parcrt - Airbr$ iatcd                          l .+60 Dcponati(trl
           Studcrrt [-oans                         '1 -1,10 Marinc                           Iniurr Product                                                                                                                                                                                    -'l .170 Rackctccr Influcnccd rnd
                                                                                                                                                                                                                                                \1cw DrLrg Application
            (Iluludc: \'ctcrans)                   -l 1.15 N.larinc l)rodrrct                Liabilit)                                                                                                                               J     ll40 Tradcnrarlr                                              ('o[upt ( )rgantzattolls
"l    I5-l Reco\cD ol (lr!crpalntcnl                           l-iability           PERSONAL PROPI Rl'Y                                                                                  LABOR                                             s(rCtAl. sl_( IJRI T Y                              -'l ,130 ( onsurner Creclit
            ot Veterall's Ilcnellts                -,|
                                                        -l-j0 N{otor \/chicie
                                                                                  -l lT0 Other l:raud                                                           -l     7I0 lrair         L.abor Stanrlards                           ''l   861 HtA (t-19:ili)                                  -'t 490 Cable
                                                                                                                                                                                                                                                                                                                Sat r\'
-l    160 Slockholdcrs Suirs                       -1
                                                        -155 l\{otor \rehicle
                                                                                  -'l 17l l rurh in l.cnding                                                                                                                         -'l   862 Black l.ung (92-l)                              -l 85t) Securitics ( onrrnodrrrcs
-l    l 9l) Olhcr ( ontracl                                   l)roducl L-rabrltty -l lS0 (Xhcr l)crsoDal                                                        -'l 710 t abor/MaDagcnrcnl                                           -l    361 t)t\\ c ,t)t \,\'w (405(g))                             F-xc hangc
-'l   195 ( orlrrct Proclrct Lrabrlitv                  360 Olhcr I'cr\ontl                                                                                                                                                          -'l
                                                                                            Prr4rerlv l)antagc                                                           Rclations                                                         t6.1 SSID Iitic XVI                                 1   3q0 Othcr Statutorv Actions
-l    I 9() franchisc                                         Iniury              -1
                                                                                      -13-i l)ropcnr'l)antagc                                                   1 7:10 Railrvay l-rbor Act                                           "l    s65 RSI (405(tr))                                   -'t 891
                                                                                                                                                                                                                                                                                                       Acricullural Acts
                                                        362 l'crsonal Injurl -              l)roduct l.irbilitr                                                 "l 751 Famly rnd l\'lcdical                                                                                                    :'t S9i L:nr rnnnrcutal N{attcrs
                                                                  !ledical Nlalpractice                                                                                  L-eave Act                                                                                                            -'l S95 Frcedom o1 Inlbrrnation
           REAI, PROPERT}                                   clvll.           RrGH'r's                             PRISONER PETITIONS                            -:l 790 Othcr l-abor l-rligation                                            FF],DERAI, TAX SIJITS                                       Acl
-'l 2 l () I.and ('ordcnrnation                     -1                       ('ivil                                Ilabeas (iorpus;                                                                                                                                                            -'l 396 Arbitrati('rr
                                                          -1.10   Othcr               Rrghts                                                                    1      791 I:nrploycc Rctirr'nrcnt                                   fl    li70 Tarcs (tl.li. Plainrill'
  | --(r I r)lcClr)iLlfe                           -'l .1,11 Votinc                                            -'l   -161.\lrcn Detaincc                                   Incorne Sccurrlv.,\ct                                                ()r I)cldtdanl )                               :'l N99 Admulislrativc Procctlurc
-l l.l0 Rcnl l.case & l-.lcctrlenl                                                                             -'l                                                                                                                   '1 ltTl
-l l-10 -l ons 1() I ar)d
                                                   X,1.12 I:rnplovnrcnt                                              510 i\lolions (r) \'rcatc                                                                                                         IRS Ihrrd Partl                                 Act Revie$ or Apperl o1
                                                   -'l ,1-13 llousing                                                    Scnlcncc                                                                                                                      16 t.s( 76{)9                                        .\-scncy I)ccision
"l l.l5 | trrt ProtiucL I iubilitv                           {cconrrrodtt rons                                -l     5-10(;cncral                                                                                                                                                                    950    C oDsrirulronalily      01'
-'l 190 All ()thcr Rcal Propcrrv                   'l -1.15 \rncr rv I)is,rbilitics                           "l     515 I)crth I)crrrltr                                     IMMIGRATION                                                                                                                   Stittc Statutcs
                                                             Ilnrplo\ ntcltl                                         Othcr:                                     ''I  -16l Naturalruation Applicalion
                                                    -'l   4.1(,   Anrcr. rv [)rsirbrlitrcs                    -'l    r.10 Nlarldamus & Olhcr                    .-'l .165 Other hrrnigrati,.rn
                                                                  ( )1h!-f                                    -l     55{) ( iril Rights                                   Actlorls
                                                    -l.1.111 i:rlucation                                      "l     555 l)rrson ( urclitiol
                                                                                                              -'l i60 C i\il    l)etarDcc -
                                                                                                                         C onditiols ol
                                                                                                                         ( ul1lnernent

\/. ORIGIN rl'luct urt .\ tu ()ut' Rol ()ult t
xl Original
     Pr,'c.'gl1n*
                  i3l Rcn.rovcdliom
                        \latc ( ottrt
                                                                                        I          -l        Rcnianded front
                                                                                                             Appcllatc C'oun
                                                                                                                                                    --'l
                                                                                                                                                           .1   Re instated
                                                                                                                                                                llcopcncd
                                                                                                                                                                                         or       I 5 Transl'crrcd                           fronr                  I (r      N{ultidistrict
                                                                                                                                                                                                                                                                              Litigation
                                                                                                                                                                                                                                                                                                               J I     Multidistnct
                                                                                                                                                                                                                   .\nothcr District                                                       -                           Litigation -
                                                                                                                                                                                                                   | \lttrilr)                                                Transfer                                [)ilcct ]:ilc
                                                            Cite the LLS. Civil StatLrtc Ltndet u'hich you arc filing (Do not (ite juris(!i.tionnl statutes unless tliversi1yl:
                                                            Aqe Discrimnatron in Emplovment29 U.S.C. sections 621-634
          CAUSI' OF ACTION                                  Briel' descriptron 0f causc

vIr.       REQTJESTED rN                                    I cut,('r lt: THIS IS A ct-Ass AC'T|oN                                                                    DENIA\D $                                                                               ('HhC'K YES only if dcmandcd in conrplaint:
     COMFL,{INT:                                              UNDER RUI-E ll. F R.C'r.I,.                                                                              500,000.00                                                                             JURY        DEMAND: I Ycs f                                     No
VIII. REL,{TED CASE(S)                                            (Jt'( IilIIttt      lk)il|)
      IF'AI.IY                                                                                                JUDGE                                                                                                                        DOCKET N]JMBER
I)AT I:                                                                                                                                                                             r( ORI)
11t0212019
toR ot'FICE             LSU    O\t.\
      RI ( lrll'T   '                      A   \tol, \T                                                                     API't-\'I\(J IIP                                                               .t   u I)(; l                                                      MA(;. Jt_rtx;t.
.lS   -1.1                   Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 3 of 14 PageID: 3
             Rercrsc (Re\. 06 i7l


                                INSTRUCTIONS IIOR ATTORNEYS COMPLETING CIVIL COVER SHIIET FORM JS 44
                                                                        Authority For []ivil Covcr Sheet

Thc -lS 44 c'i'"'il cover shcct and thc inibrntation containcd hcrcin neither replaces nor supplcnrcnts rhe filings and scrvicc of plcacling or other papers as
rcclulrcd b1'law. exccpt as provided by local rules ol'court. This fbrnr. approved by thc Judicial Clonf'crence ofthc LJnited States in Septenrber 1974. is
rcquired lbr the use of thc Clcrk o1'Court tbr the purposc ot'initrating thc civil docket shcet. (--onsequcntly. a civil c6vel sheet is subnlittcd to the Clerk of
C oun for cach civil complaint filcd Thc attorncy tiling a casc should conrpletc the fbrnt as fcrllows:


I.(a)Plaintiffs-Defendants.Ettternanres(last'f.'irst.nridd|einitia|)
                onlv thr'full name or standard abbreviations. If the plaintifTor det-endant is an otficial within a governnlent agency. identify first the ugency ,n,l
                then the offlcial. giving both nanre and title.
      (b)       Countl of Residence. For cach civil casc filed. cxcept U.S. plaintiff cascs, enter tlrc name of thc county whr:re the tlrst listcd plaintitTrcsrdcs at thc
                timr: of filing. In U.S. plaintifl'cascs. cnter thc nanrc of the county in which the first listett,Cef'endant resides at thc time of filing. (NOTE: In land
                condelrnatlon cases. thc county o1'rcsiclcncc ofthc "dct'cndant" is the location of'the tract c,fland inyolved.)
      (c)       Attornel's. Entertheflrtrnatne.address,telephonenutnber,andattomeyofreoord. Ifthereareseveral aorneys. listthernonanartachrnent,notirlg
                in this section "(see attachrnent)".

il.             Jurisdiction'  The basis ol'.jurisdiction is sct fbrth under Rule tt(a), F.R.Clr'.P.. which requires thatlurisdictions bc shown in pleadings. placc an "X,'
                in onc of the boxcs. If thele is tlore than one basis of.jurisdiction, precedence is givcn in the order shown bclow.
                Llnitcd States plaintifl. (l) .lurisdiction bascd on 2lt U.S.C'. 1345 and l3zttt. Suits by agcncies and otflccrs of the United litatcs are includc-d here.
                LlnitedStatesdef'endant. (2)Whcnthe plaintitTissuinsthcUnitcdStates,itsofllccrsoragcncics,placcan".X"inthisbox.
                Fcdcral qLlestion. (3)Thisreferstosurtsunder28U.S.C. l3-jl,wherejurisdictionariscsurrdertheConstitutionoftheUritcdStates.anar.ncndr.nent
                totheConstitution,anactofConglcssoratrcatyoftheUrritedStates.              IncaseswhcrethelJ.S.isaparty,thcU.S.plaintiffordef'cndantcodetakcs
                preccdcncc, and box   I or'2 should bc ntarkcd.
                Divcrsit-"-' of citizcnship. (4) This rcfcrs to suits undcr 2lJ U.S.(. 1.132. where partics are citizens of different srates. When Box 4 is checked. the
                citi;:enship of the different parties rnrlst be checked. (See Section lll below; NOTE: fcder:ll question actions takc precredencc over diversity
                cases.   )


ilt.            Residcnce (citizenship) ol'Principal Partics. This section of the JS .14 is to be completed if diversity of citizenship rvas indioated above. Mark this
                section tbr each principal party.

lv.             Nafure of Suit. Place an "X" ln thc appropriatc brtx. It'there arc multiple naturs of suit codes associated with the case, pick the naturc of suit code
                that is most applicable. ('lick hcrc fbr: \trlLirt ,'l \Lrrl ( ()(lC I )f:.rl li)l l{)ll\.

\'.            Orilqin, Place an "X" in one ol'the sevcn boxes.
               original Proceedings. ( I ) cases which originate in the [Jnited States district courts.
               Retrtoved tiorrr State Court. (2) Proceedings initiated in state courts nray be rernoved to the district courts un,ler Title 28rU,S.C.. Section   14.11.
               When the petition fbr rernoval is granted. check this bor.
               Rerrtanded trom Appellate Ciourt. (3) Check this box fbr oases rerlanded to the district court fbr further action. Use the date of renrand as the ijlins
               datc.
               Reinstated or Reopened. (.1) Check this box fbr cases rernstated or reopened in the district coun. LJse the reopening date as the filine oare.
               Transf'erred from Another District. (5) For cases transf'ered under Title 2tt U.S.C. Section 140.1(a). Do nor use this fbr within district transf'ers or
               nrultidistrict litigation transfers.
               ]\,lultidistrictLitigationI.rans1.er.(6)C'heckthisboxlvhenanrultidistrictcaseistra'nsftrrc'dintothedistrictunder.authOrily
               Section       1.107.
               Multidistrict Litigation Direct File. (ll) Clheck this bor when a rnultidisrricr case rs llled in rhe sarne districr as rhe Masrr:r MDL ilocker.
               PLUASE NOTE THAT THERE IS NOT A\ ORIGIN CODE 7. Origin ['odc 7 vras uscd fbr historica] rccords and is no longer rcle'u,anr duc ro
               clranges ln statuc.

vt.            Cause ofAction. Report the civil statute direclly related to tlre cause ofaction and gire a briefdescription oI-the cause. Do not citejurisdictional
               statut€s unless diversitr'. [xamplc: t.t S C'ivil Slatutc: 47 t,SC 55-] Brief Description: [,nauthonzed rcccDtion of cable senice

\'ll.          Requested in Complaint. Class Action. Place an "X" in this bor if you are filing a,,rlass acrion under Rule,13, F.R.Cv.P.
               Detttancl. In this space enter thc actual dollar alnount being dernanded or indicate other demand, such as a prt:liminary injunctron.
               Jury Dcrnand. Check the appropriate box to indicate whether or not a.iury is being dentanded.

VIll.          Rel:rted Cases. This section of thc.TS zl'1 is used to rcferencc related pending cases.   il'an). Ifthcrc are relatcd pcnding   cases. insert thc docket
               nur.ubers and thc corrcspondingjudgc nanics for such cases.


Datc and Attornet- Signature. Date and sign the civil cover shect.
  Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 4 of 14 PageID: 4



Christopher C. Roberts (#001 35 I 995)
Attorney at Law
7 Glenwood Avenue" Suite 401
East Orange. New .lersey
(e73)-673-0600
Attornevs fbr Plaintiff




                         UNITED STATES DISTRICT COI.]RT
                          DISTRICT OF NBW JERSEY
                             NEWARK VICINAGE



Dan Wiley..
                 Plaintiff



                                                COMPLAINT I\ND JIJRY DEN'IAND



Clitv of .lersey City. Mark Bunbury'.
Arthur Williams. .lohn Does ( 1- l0). Jane Does   (I-I   0).
ABC Corporations (l-10). ABC. LLC
(l-10). ABC LLP (l-10). JOrN'fLY.
SIlVERALLY. IN DIVIDTJALLY

                 Defbndants.

         Plaintiff Dan Wiley residing in the City of Jersey City" C'ount1' of Hudson" State of New

Jersey. coniplaining of def-endants City o1'Jersey City. Mark l]unbury. z\r1hur lVilliams. located at

280 Grove Streel. Jersey Cirv. NJ 08807. alleses as fbllows:

                                itjRISDIC'f ION AND VENUL.

    l.   This is an action fbr relief liorn employment discrimination in violation of Title'VII o1-the

         Civil Rights Act of 1964. as amended ("Title VII"). the New Jersey Law.Against
         Discrimination and the Age Discrimination in Employ'ment Act (ADEA)             of   1967. 29
Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 5 of 14 PageID: 5




      U.S.C. sections 621-634. 42 LJ.S.C. sections, 1983 and 1985. Family lVedical l-eave Acl

    29 U.S.C.A. section 2601
 2. 'fhe amounl in controversy is greater than $75.000.0("t.


 J.   Venue is proper under 28 U.S.C. section 1391(a) in the tJnited States L)istrict of New

      Jersey' because del-endants' activities transpired in thls district.


                                            PARl'IES

 4.   At all relevant 1imes. Def.endant Citi'of Jersey Cit1,(hereafter'"City"; rvas and is a

      corporalion organized and existing under the laws of the State of Nelr,'.lersey wir.h its

      principal place of business located at 280 Grove Street, Jersey City. New Jersey 07302.

 ). At all relevant times. l)ef'endant Mark Bunbury was jin the employ of dr:fbndant "City"

      whose location is at 280 Grove Street. Jersey City. State of New Jersey. At all relevant

      times, Def'endant Mark Bunbury was the agent. employee" representative. servant of

      def-endant "Ci1y"'.

 b.   At all relevant timcs. Def-endant Arthur Williams was in the employ of def'endant "City"

      ll'hose location is at 280 Grove Street. Jersey City" State of New,Jersey. At all relevant

      times. Defbndant Arthur Williams was the agent. emplol,ee. represental.ive. servant of

      det-endant   "(li1y".

 7.   At all relevant times. del-endants.fohn Does (1-10).Jane Does (l-10). A.BC Corporation

      (1-10). ABC. LLC (l-10). ABC LLP (1-10). were in the employ of defi:ndant "'Citi"

      whose location is       at 280 Crove Street.   Jersey City. State of New Jersey   . At all relevant
      times. def-endants.lohn Does(l-10)..lane Does (1-10). ABC Corporation (1-10). ABC.

      LLC (l-10). ABC LLP (l-10). were the agents. employees. representalives. serl'ants of

      defbndant "C'itv".
Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 6 of 14 PageID: 6



                               IIAC'-fS C'OMMON TO ALL []LAIMS


 l. This is an action fbr relief fiom employment discrimination in violation of Title VII of the

      Civil Rights Act of      196;1.   as amended ("T'itle V'll"). the New.Jersey Law Against
      Discrinrination and the Age Discrimination in Ilmployment Act (ADEA)                 of   1967.29
      U.S.C. sections 621 -634.

 2.   Upon inlbrniation and beliel. Plaintiff Dan Wiley alleges that Def-endants City o1'Jersey

      City. Mark l}unbury and Arthur Williams and John (or Jane) Does           l-lrl. all of vrhose true
      nanles are unknou''n (collectively. "Def'endants"). urrlawfully discriminated ageLinst then"t

      on the basis of his age. gender/sex. disability association, and harassed him on those bases

      and retaliated against him.

 J.   LJpon intbrmation and belief.     Plaintiff further alleges that Def'endants' policies. practices,

      and decisions had a disparate impact upon him.

 4.   Upon infbrmation and belief. PlaintifTseek injunctive and declaratory relief. compensatory

      damages. punitive damages" liquidated damages. ancl reasonable attorneys' f-ees and costs

      as remedies   fbr Defbndants' violations of his rishts.


 5.   lJpon inlbrmation and belief. Plaintiff timely' filed charges of discr:imination with the

      tJnited States Equal Employ'ment Opportunity Ciommission ("EEOC")                    in or about
      November 2018.

      Upon infbrmation and belief. on or about June 111.2019. the EEOC made a Final

      Determination    by EEOC Area Director John Waldinger. finding that Plaintiff                 w,as


      subjected   to severe and pervasive hostile work environment.           harassment. differential

      treatment and adverse employment terms and conditions and retaliation based on his age

      and on disabilitv.
Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 7 of 14 PageID: 7



 7   .   Upon infbrmation and belief. on or around, the EEOC issued Plaintiff a Notice of Richt to

         Sue on or about Seotember 10.2019.

 8.      Upon infbrmation and belief. Plaintif f has timely filed this action and fLave comolied with

         all administrative prerequisites to bring this lai.l'suit.

 9.      Upon inlbrnlation and belief. PlaintifT is a black man ove)r the age 40" born in 1952. thus

         making him approximately 67 years old.

 10. LJpon inlbrmation and beliel. Plaintifl'has been employed as a Senior Progrant Analyst

         with the Cit1 o1'Jersey Cit1, Departntent of Recreation since 2003.

 ll. Upon inlbrmation          and belief. in or about January :2018. Plaintiff has been a target of

         discrimination by his supervisor Arlhur Williarns.

 12.     Upon inlbrntation and belief. in or about 2018. Def-endant Arthur Williams removed

         Plaintifl' fiom most ol'his duties as a Senior Program Analyst and gave said duties to                a

         younger employer. When Plaintiff complained of h;rving his duties srripped. Del'endant

         Arthur Williams had PlaintifTtransf-erred from Caven Point to another Ltcation at Pershing

         F'ield which w'as farther alr'av    fiom home where Plaintifl-s disabled wit.e was situated and

         Plaintiff is his w'iI-e's caregiver who needed to be close to his home to provide wellness

         checks fbr her during the da1' on his h"rnch breaks or be accessible          if   she has anlr medical

         erTrergenc)'.

 13. Upon infbrmation and belief.            Plaintiff s FMLA   status, allowed   him to respond to iiny home

         situation related to PlaintifT's w'if'e's healthcare with a required fiequenc'r'of 3 times a week

         up to 4 hours or a   lull day'per   episode.

 14.     Upon inlbrnration and belief. in or about 2018, Plaintiff complair:Led to                  Drsfbndants

         including Def-endant Mark Bunbury ll'ho is the Hurnan Itesources Director. several times
Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 8 of 14 PageID: 8



       that the longer commute from his new location impacted the ability to care lbr hi:s disabled

       wif-e and has complained about Del-endant Williams discriminatory treatment and

       Def-endants Williams. tsunbury. John Does (1-10)..trane Does            (l-10). ABC Corp. (1-10)

       ignored his contplaints.

 15.   Upon infbrrnation and beliel. in or about 2018. Def'endant Williarns in response                ro

       Plaintiff s complaint regarding the lengthy commute fiom his new locittion" told PlaintifT

       "'11'vou want to be closer to your   wilb. you can retire."'

 16. Upon infbrmation and belief. in or about 2018. Defbndant Arlhur WillieLms in the presence

       of his secretary Tara Vanterpool. stated on multiple occasions that PlaintifTDan Wiley      w.as

       "too old to work in recreation" and "the children need to have So[leohr3 younge]: to be on

       the fleld with them."

 1   7. Upon infbrmation and beliet. in or about 201 8" Def-endant Arlhur Williams would follow

       Plaintilf in a city owned vehicle when Plaintiff traveled to work on a day of FM,LA usage

       after canning in at Caven Point.


 18. Upon infbnnation and belief'. on or about June 16.:1019 Def'endants Clity of Jersey City.

       Mark Bunbury and Arthur Williams.lohn Does (l-10), Jane Does (1-10). ABC
       Corporations (1-10). ABC. Ll-C(1-10). ABC LLP (l-10)" were responsib,le                   fbr   a

       reorganization   of the Department of        Rer;reation which includes the elimination ol'

       Plaintiff s Senior Program Analyst position thus fbrcing PlaintifTto appty fbr a position in

       the Department of Recreation w'hich he is already assigned. Such condurct appears to be in

       retaliation fbr Plaintiff s complaints of discrimination and said reorganization appears to

       be in violation of C'ivil Service Drotecrions eLflbrded to Plaintifl.


 19. iJpon information and belief. Def'endant(s) N4ark Bunhury. Arthur Williams. John Does (1-

       l0)..lane Does ( l-10). ABC Corporations ( l-.10). ABC. LLC( 1-10)" ABC LLP (l -10)"aided
 Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 9 of 14 PageID: 9




        and abetted the discriminatory treatment against Plaintitf.




                                              COUNT ONIr

        (NEW.IERSEY LAw AGAINST DISCRIIIINATION N.J.s.A. 10:5-t et seq.)

   1.   Plaintiff   ref-ers   to the allegations set lbrth in the Facts Common to All Claims and by such

        ref-erence repleads and incorporates them as though        fully   set fbrth herein.

   2.   Def-endants' conduct as alleged          in this complaint constitutes an unlaw'ful employment
        practice. disparate treatment. hostile work enviror:lment" based on age. gender. sex,

        association disability discrimination. clisability' discrimination. retaliatjon. in violation of

        the New .lersey Law Against Discrimination 10:5-l eit seg.

   J,   As a direct. fbreseeable and proximate result of defendants' discriminatorl' acts, Plaintiff

        has suflbred and continues to suf.fer substantial losses in earnings and ber"reflts, and has

        suffbred and continues          to   sufl-er humiliation. embarrassment. mental and emotional

        distress" discornfbr-t" pain and sufTering




                                             COUNT TWO

        (VIOLATION of AGh DISCRIMINA'flOlJ in EMPI-OYMENT ACT 29 LJ.S.C. sections
621-634\



   l. Plaintilf     ref-ers to the allegations set   lbrth in the Facts Common to All Claims and Count

        One and by such ref-erence repleads and incorporates them as though fultly set fbrth herein.

   )    Del'endants' conduct as alleged in this complaint constitutes an unlzLwful employment

        practice. disparate treatment. hostile w'ork ,Jnvironment based on age in violation of the

        Age Discrimination in Employment Act. 29 U.S.C. sections 621-634
Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 10 of 14 PageID: 10



   3.   In addition to its direct liability" the Def-endant City of Jersey City is also vicariously

        responsible 1br the actions of Mark Bunbur1,. Arthur Williams, its agents or entployees. by

        wa1' of the doctrine o1'respondeat superior.




   4.   As a direct. fbreseeable and proximate result of defbndants'discriminatorl,acts. Plaintiff

        has suff-ered and continues   to suflbr    substaLntial losses   in earnings and benefits" and   has

        suffbred and continues     to sufl'er humiliation. embarrassment. mental and emotional
        distress. discornfbrt. pain and sufl-ering




                                          COUN'T THREE

        RETALIA'I'ION in VIOLAI'ION of -flTLE VII of the CIVIL RIGHI'S ACT OF 1064. 42
U.S.C. sec. 2000e- (a)



   t. Plaintilf refbrs to the allegations   set   fbrlh in the Facts Cornmon to All t*'laims and Counts

        One and Tw'o and by such ret-erence repleads and incorporates them as though fully set

        fbr-th hercin.

   2    Section 704@)    of l'itle VII of the Civil Rights Acr of           1964. as amended. prohibits

        employers from discriminating against an employee "because he has opposed an:/ practice

        made an unlaw'lul employment practice by this subchapter." 42 tJ.S.C'. $ 2000e-:i(a).

   J.   Plaintitfs rnade infbrmal and fbrmal comprlaints to Def'endants' agents and employees

        opposing Def-endants' unlawful. discrimineLtory ernprloyment practices based           or-r gender/

        SCX.


   1.   Defbndants' adverse actiorls constituted reta.liatory workplace harassment.

        Def-endants' retaliatory actions ll'ere sufllcient to deter a reasonable person fiom engaging

        in protecled activity under fitle VIL

   o.   As a direct. legal and proximate result of Def-endants' retaliation. Plaintiffs have sustained.
Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 11 of 14 PageID: 11




       and   will continue to sustain. economic     and emotional iniuries. resultinll in damatqes.


                                           COLJNT FOL]R

                           (VIOi-ATION of 42 [J.S.C. sections. 1983 and 1985)

  l. Plaintiff   ref-ers   to the allegations set forth in the   F'actsi   Common to   All   ,Claims and Counts

       One. Two and Three and by such ref-erence repleads and incorporates th.em as though                fully
       set fbrth herein.



  2.   Plaintiff repeats the albrementioned allegations as though fully set lbrth herein.

       By the def-endants' actions as fbresaid and acting with deliberate indiffe,rence to Plaintitf          s


       constitutional rights. the def-endants violated Plaintiff's rights including but not limited to

       his right to Due Process under the Fifth and Fourteenlh Amendments to the United States

       Constitution. 42. LJ..S.C. sections 1983 and 1985 as well as hisr free speech and

       associational rights under the First Amendment to tl.le LJnited States C'onstitution, which

       violations were made by an official decision or decisions made under color of law by one

       or more individuals vested with authority. actual an<l/or imptied. to make such decisions

       fbr a public body of the State of New Jersey.

  4.   In addition   10    its direct liability'. the Def'endant Cih' of Jersey City is also 'u'icariously

       responsible lbr the actions of Arthur Willia.ms. Marlt Bunburry . its agents or ernployees.

       by way of the doctrine of respondeat supcrior.

  ). As a direct. lbreseeable. and proxiniate resull of defendants' discriminatory acts, plaintifT

       has suflered and continues to suflbr substantial losses; in earnings and.job beneflts and has

       sultered and continues to sut'fer humiliation. embarras,sment. mental and emotional distress

       and discomfort.
Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 12 of 14 PageID: 12




                                     (FIFT}I COUN]')

     (vlolA l'loN ot' FAMILY        MEDICAL LIIAVE AC"r 29 u.s.c.A. se,rtion 2601)


     Plaintill- ref'ers to the allegations set fbrth iin the First. Second, Third and Fourth Counts

     above and by such ref-erence repleads ancl incorporates them as though full1, set fbrth

     herein.

)    Upon infbrmation and belief" Defendant City ot'.lersl:y City is an employer of      ert   least 50

     people.

J.   Def-endant Citv ol'.lersey C'ity interf-ered with. retaliated against. restrained and/or denied

     Plaintilf protection aflbrded under the Iramily Medical Leave Acts by di:;criminating and/or

     retaliating against plaintiff. by not protecting his job security and obstructing the care fbr

     Plaintiff s wifb. because he exercised his rip;hts under FMLA 29 U.S.Cl.A. section 2601. et

     seq.


4    As a proximate cause of defbndants' conduct. plaintilf has suffered and continueri to suf-fer

     substantial losses in earnings. retirement berrefits and other employee benefits that plaintiff

     w'ould have receir,'ed had del-endants not violatcd plaintiff s rights under the FMI-A.

).   As a further proxirnate result of the above-mentioned acts. plaintiff has suf'fered (lconomic

     losses. humiliation. mental pain and anguistr.
Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 13 of 14 PageID: 13




                                   PRAYER FOR RELIEF


\ /HEREFORE. Plaintiff Dan Wiley prays lbr .ludgment ;rgainst all          Def-endants. indlividualll,.

.jointly. severalll'and each of them fbr all afbrementioned cla.ims. for the follorvins iniunctive and
monetary relief as fbllows:


    l.   An order conipelling Delendants to take prornpt appropriate and effective rlorrective
         measures. including those that eflect all supervisors and personnel. to prevent abuse.
         harassment. bullying and discrimination complained of in this Complairrt by any employee.
         agent. and/or representative toward any member of the City of Jersey City Hall community.



    2. An order enjoining     Def-endants fiom taking retalia1.or1, action of anlr type against any
         employees fbr reporting to or objecting to Defendant:;' improper activitjes. policies" and/or
         practices believed to be in violation of contract. law, rule. andior regulation promulgated
         pursuant to Iaw.

    J.   Any other prospective iniunctive reliel'that the Court deems just and appropriate

   4.     For compensator)' damages including but not limited to lost w,ages and benefits. and
         emotional distress damases

   5.    For reasonable attornevs' f'ees and costs of suit pursuant to 42 Ll.S.C. sec.2000e-5(k).
         New' .lersey Law Against Discrimination sec. l0:5-212. l. and other laws: and

   o.     Punitive damases

   7.     Pain and suflbring

   8.    Attornel,   l-ees and costs.   plus interest

   ().
         For such other and furlher relief as the Court deems proper.




                                                        10
Case 2:19-cv-19789-SDW-JBC Document 1 Filed 11/02/19 Page 14 of 14 PageID: 14




                                DEMAND       FOIT   A .IURY TRIAL,

      Plaintiff demands   a   trial bv iurv on all issues.




                                            ChriJ"pt..  cl.  ilGiliEtq.
                                            7 Glenwood Avenue. Suite,101
                                            East Orange. NJ 070107
                                            (973\-673-0600




Dated: November 2-2019




                                                    lt
